Name: Commission Decision No 1687/77/ECSC of 22 July 1977 supplementing Decision No 2/52 as regards the due date for payment of the levy on the production of coal and steel
 Type: Decision_ENTSCHEID
 Subject Matter: iron, steel and other metal industries;  accounting;  production;  EU finance;  coal and mining industries
 Date Published: 1977-07-27

 Avis juridique important|31977S1687Commission Decision No 1687/77/ECSC of 22 July 1977 supplementing Decision No 2/52 as regards the due date for payment of the levy on the production of coal and steel Official Journal L 187 , 27/07/1977 P. 0035 - 0035 Finnish special edition: Chapter 1 Volume 1 P. 0129 Greek special edition: Chapter 01 Volume 2 P. 0062 Swedish special edition: Chapter 1 Volume 1 P. 0129 Spanish special edition: Chapter 01 Volume 2 P. 0069 Portuguese special edition Chapter 01 Volume 2 P. 0069 COMMISSION DECISION No 1687/77/ECSC of 22 July 1977 supplementing Decision No 2/52 as regards the due date for payment of the levy on the production of coal and steel THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Coal and Steel Community, and in particular Articles 49 and 50 thereof, Having consulted the Council, Whereas Article 4 (2) of ECSC Decision No 2/52 of 23 December 1952 determining the mode of assessment and collection of the levies provided for in Articles 49 and 50 of the Treaty (1), as last amended by Decision 2239/76/ECSC (2), provides that from February 1953 payments shall be made on the 25th day of each month in respect of the production for the preceding month; Whereas the period of time between the production of the products on which levies are charged and the collection of the proceeds is usually a full two months; Whereas the said Article 4 (2) should therefore be supplemented, HAS ADOPTED THIS DECISION: Article 1 The following subparagraph is hereby added to Article 4 (2) of Decision No 2/52: "Starting with the levies on the production of July 1977, payment of levies shall be due on the 25th day of the second month following the month of production." This Decision shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 July 1977. For the Commission FranÃ §ois-Xavier ORTOLI Vice-President (1)OJ No 1, 30.12.1952, p. 3. (2)OJ No L 252, 16.9.1976, p. 12.